COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Russell Aaron Hester v. The State of Texas

Appellate case number:     01-18-00764-CR

Trial court case number: 17-CR-2105

Trial court:               10th District Court of Galveston County

        Within thirty days of the date of this order, appellant’s counsel Mr. Florence is directed to
notify the court whether he intends to file on appellant’s behalf an appellant’s brief, a
supplemental appellant’s brief, or a reply brief, or whether he intends to proceed in this appeal on
the previously filed appellant’s brief.

       Any appellant’s brief shall be filed within sixty days of the date of this order. Any
supplemental appellant’s brief shall be filed within forty-five days of the date of this order.

        If appellant’s counsel intends to proceed in this appeal on the previously filed appellant’s
brief, any reply brief shall be filed within forty-five days of the date of this order.

        Appellant’s motion to stay proceedings is denied.

        The motion to withdraw of former appellant’s counsel Mr. Robinson is dismissed as
moot.

        It is so ORDERED.

Judge’s signature: /s/ Richard Hightower
                   Acting individually


Date: April 16, 2019